            Case 3:20-cv-08145-SMB Document 1-3 Filed 06/16/20 Page 1 of 6




                                             EXHIBIT A


3446351.1
Case 3:20-cv-08145-SMB Document 1-3 Filed 06/16/20 Page 2 of 6
           Case 3:20-cv-08145-SMB Document 1-3 Filed 06/16/20 Page 3 of 6




 1            Plaintiff STEPHEN NOBLES, (“Plaintiff”), by and through undersigned counsel,
 2   in support of his claims against Defendants, MARK and SANDRA HOLMES, and RRR
 3   TRANSPORTATION COMPANY, collectively, (“Defendants”), alleges as follows:
 4                           PARTIES, JURISDICTION & VENUE
 5            1.    Plaintiff is a resident of Los Angeles County, California.
 6            2.    Upon information and belief, Defendants Mark and Sandra Holmes are
 7   residents of Calera, Alabama.
 8            3.    Upon information and belief, RRR Transportation Company is a Georgia
 9   Corporation.
10            4.    Upon information and belief, at all times relevant hereto, all acts alleged to
11   have been done by Defendants Holmes are alleged to have been done on behalf of the
12   marital community.
13            5.    Upon information and belief, JOHN and JANE DOES I-X, ABC
14   CORPORATIONS I-X, XYZ PARTNERSHIPS I-X, SOLE PROPRIETORSHIPS
15   and/or JOINT VENTURES I-X (collectively, “Fictitious Entities”) are persons,
16   organizations, entities, sole proprietorships, limited liability companies and corporations
17   whose conduct, true names and identities are unknown at this time. Plaintiff requests
18   leave to amend this pleading when that information is discovered.
19            6.    Defendants caused events to occur in Coconino County, Arizona, out of
20   which this action alleged herein arose.
21            7.    The actions of the Defendants have caused damages in an amount sufficient
22   to satisfy the minimum jurisdictional amount established for the filing of this action in
23   this Court.
24            8.    This Court has jurisdiction over this action.
25            9.    Venue is proper in the Coconino County Superior Court.
26   ///


                                                      2
        Case 3:20-cv-08145-SMB Document 1-3 Filed 06/16/20 Page 4 of 6




 1                            DISCOVERY TIER DESIGNATION
 2          10.    Plaintiff asserts this is a Tier 3 case.
 3                                    GENERAL ALLEGATIONS
 4          11.    Plaintiff incorporates all prior allegations as though fully set forth herein.
 5          12.    On or about June 14, 2019, Plaintiff was the restrained operator of a 2012
 6   International tractor-trailer, traveling in the number 2 lane along the I-40 eastbound near
 7   milepost 180, in Coconino County.
 8          13.    At approximately 2:41 a.m., Plaintiff was traveling at 60 – 65 MPH with
 9   his lights illuminated, when he was violently rear-ended by a 2019 Volvo tractor-trailer
10   operated by Defendant Mark Holmes.
11          14.    Based upon dash cam footage leading up to the crash from Defendant Mark
12   Holmes tractor-trailer, Plaintiff’s tractor-trailer was properly illuminated and visible for
13   a minimum of 8.5 seconds prior to impact.
14          15.    Inexplicably, Defendant Holmes took no evasive action to avoid colliding
15   with Plaintiff’s vehicle until immediately prior to impact.
16          16.    As a result of the crash, a detailed investigation was undertaken by the
17   Arizona Department of Public Safety (“DPS”).
18          17.    Based upon the DPS investigation, Defendant Holmes was documented as
19   traveling too fast for conditions.
20          18.    At the time of the collision, Plaintiff was wearing an available and operable
21   restraint.
22          19.    As a direct and proximate result of the collision, Plaintiff suffered
23   significant personal injuries.
24                          COUNT ONE – NEGLIGENCE PER SE
25          20.    Plaintiff incorporates all prior allegations as though fully set forth herein.
26


                                                       3
        Case 3:20-cv-08145-SMB Document 1-3 Filed 06/16/20 Page 5 of 6




 1          21.     At the time of the collision, Defendant Mark Holmes was impatient,
 2   inattentive, and failed to comply with A.R.S. § 28-701A, causing a crash with Plaintiff.
 3          22.     Defendant Mark Holmes’ actions during the operation of his commercial
 4   tractor-trailer on public roadways are negligent per se.
 5          23.     As a direct and proximate result of Defendant Mark Holmes’ negligence
 6   per se, Plaintiff suffered significant injuries.
 7                                COUNT TWO - NEGLIGENCE
 8          24.     Plaintiff incorporates all prior allegations as though fully set forth herein.
 9          25.     Defendant Mark Holmes owed a duty to Plaintiff and others similarly
10   situated to operate his commercial vehicle in a reasonable manner while on public
11   roadways.
12          26.     Defendant Mark Holmes breached this duty by causing a collision with
13   Plaintiff’s vehicle.
14                          COUNT THREE – RESPONDEAT SUPERIOR
15          27.     Plaintiff incorporates all prior allegations as though fully set forth herein.
16          28.     Defendant RRR Transportation employed Defendant Mark Holmes at the
17   time of the collision.
18          29.     Defendant Holmes was operating his commercial vehicle within the course
19   and scope of his employment with RRR Transportation at the time of the underlying
20   collision.
21          30.     Under the circumstances, RRR Transportation is responsible for the
22   negligence of its employee and/or agent, Defendant Mark Holmes, under the theory of
23   respondeat superior.
24   ///
25   ///
26   ///


                                                        4
        Case 3:20-cv-08145-SMB Document 1-3 Filed 06/16/20 Page 6 of 6




 1                                          DAMAGES
 2         31.      As a direct and proximate result of Defendants’ negligence, Plaintiff
 3   sustained significant injuries and attendant damages and has incurred and will continue
 4   to incur expenses for his reasonable and necessary medical care.
 5         32.      As a direct and proximate result of the negligence of any or all said
 6   Defendants, Plaintiff has endured and will continue to endure physical pain and suffering
 7   and loss of enjoyment of life damages.
 8         WHEREFORE, Plaintiff requests Judgment against Defendants as follows:
 9               a. For Plaintiff’s general damages in an amount according to proof;
10               b. For Plaintiff’s compensatory damages in an amount according to proof;
11               c. For Plaintiff’s pain and suffering in an amount according to proof;
12               d. For costs incurred herein;
13               e. For pre and post judgment interest as allowed by law; and
14               f. For such other and further relief as the Court may deem appropriate.
15         DATED this 28th day of April, 2020.
16                                               SATTERLEE GIBBS PLLC
17
18                                               By: /s/ Galen H. Satterlee
                                                    Galen H. Satterlee
19                                                  C.J. Gibbs
20                                                  3133 W. Frye Road, Suite 101
                                                    Chandler, Arizona 85226
21                                                  Attorneys for Plaintiff
22
                                                    Clark H. Fielding
23
                                                    FIELDING LAW, APC
24                                                  18575 Jamboree Road, Ste. 600
                                                    Irvine, CA 92612
25                                                  Attorneys for Plaintiff
26


                                                     5
